DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 8/26/2022 has been entered and fully considered. Claims 1-14 are pending. Claims 1 and 2 are amended. No new matter is added. 


Response to Arguments
Applicant’s arguments, see REMARKS, filed 8/26/2022, with respect to claims 1-14 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Folding electronic cigarettes are generally known. 
SHOCHED (US 10,448,456) discloses an electronic cigarette that opens to expose the mouthpiece portion (Abstract; Figures 1-5) using a push button, 105 (Column 3, lines 35-55). 
TRZECIESKI (US 9,907,930) discloses a vaporizer (Abstract) that folds via a hinge, 807, ((Column 3, lines 35-55; Figures 1A-1D). 
RASTOGI (US 9,877,520) discloses a hinged vaporizer (Abstract; Figures 1-3 and 5). 
These references, however, do not comprise the claimed first push pin, second push pin, with respective elastic elements that press the push pins against a connector on each side, per se. 
Push pins combined with a respective storage chamber and elastic element are generally known in the art for opening and closing a lid. 
SCATTERDAY et al. (US 2013/0248385) discloses a lever, 404, in a chamber, 112,  abutting against a spring, 402, on one end thereof and the other end abutting against the lid, 102, to hold the lid in either the open or closed position (Paragraphs [0020]-[0026]; Figures 1-4). 
LIU (US 2015/0164138) discloses a similar arrangement to SCATTERDAY et al. (Figures 3-5). 
These references, however, do not teach a connector that is pivotally connected on either end to the atomizer and power source, with the push pins abutting against either side of the connector, per se. 
Smoking devices with a connector pivotally connected on both ends thereof are generally known. 
HARRIS et al. (US 2,159,698) discloses the stem of a pipe that is foldable (Page 1, Column 1,  lines 1-20). Each side of the stem is pivotally attached to a center link, 38, (Page 1, Column 1, lines 35-56 and Column 2, lines 1-40; Figures 1, 3, 4 and 5). 
BROWN (US 2,475,472) discloses a folding smoking pipe (Figures 1, 2 and 6). The pipe comprises a central connector, 12, that is pivotally connected to the rest of the pipe, on each end thereof (Column 1, lines 40-55; Column 2, lines 1-40). 
SMITH (US 2,601,857) discloses a similar device to BROWN (Figures 1-8). 
These devices, however, do not disclose the claimed push pins and elastic members, per se. 
SMITH  (US 2,660,179)  discloses a foldable smoking pipe (Title; Figures 1-4). The central connector, 35, is fitted with an axial passage that houses push pins, 46, that are slidably axially held in the axial passage. One end of each push pin engages the spring, 51, and the other end of each push pin engages the parts connected to respective ends of the connector (Column 3, lines 40-75; Column 4, lines 1-75; Column 5, lines 1-35; Figure 1). Thus, it would appear that the essential parts of the claimed connector and push pins are generally known. However, as seen in figure 1 of SMITH, the push pins and elastic members are housed in the connector and not in a power supply and atomizer, per se. In other words, the arrangement of the push pins, springs, and housings appear to be inverse to that claimed. 
When considering SMITH ‘170, with the teachings of SHOCHED, TRZECIESKI and 12.	RASTOGI, Examiner does not believe that one of ordinary skill in the art would be inclined to modify the teachings of SMITH ‘170 to invert the arrangement of the pins, springs and storage chambers, and to then incorporate that modified arrangement into a folding electronic cigarette. Such modification would require extensive engineering and would appear to be using the instant claims as a roadmap to arrive at the claimed invention, and be a clear indication of using impermissible hindsight. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745